Case 1:19-cv-02923-EK-PK Document 23 Filed 09/30/20 Page 1 of 6 PageID #: 140



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

    FAUSTINO MORALES MIRANDA,

                         Plaintiffs,                 ORDER ADOPTING REPORT
                                                       AND RECOMMENDATION
                  -against-                            19-CV-2923(EK)(PK)

    ASTORIA PROVISIONS, LLC (d/b/a
    ASTORIA PROVISIONS), JOHN PARLATORE,
    RICHARD OHRSTROM III, and MANNY DOE,

                         Defendants.

    ------------------------------------x

ERIC KOMITEE, United States District Judge:

             On May 16, 2019, Plaintiff Faustino Morales Miranda

commenced this action against defendants Astoria Provisions, LLC

(d/b/a Astoria Provisions), John Parlatore, Richard Ohrstrom

III, and Manny Doe alleging violations of the Fair Labor

Standards Act (“FLSA”) and the New York Labor Law (“NYLL”).

Although Defendants were served in June 2019, they have failed

to appear or respond to the complaint.          ECF Nos. 6-8.     At

Plaintiff’s request, the Clerk of Court entered a certificate of

default against defendants Astoria Provisions, Parlatore, and

Ohrstrom.     ECF Nos. 11-13.    On December 27, 2019, Plaintiff

moved pursuant to Federal Rule of Civil Procedure 55 for default

judgment against these Defendants.1         ECF No. 15.    The Court



1  Plaintiff does not request a default judgment against Manny Doe.    See Pl.
Br. at 1, ECF No. 20.

                                       1
Case 1:19-cv-02923-EK-PK Document 23 Filed 09/30/20 Page 2 of 6 PageID #: 141



referred the motion to Magistrate Judge Peggy Kuo for a Report

and Recommendation (R&R) pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b)(1).

            On July 24, 2020, Judge Kuo issued an R&R, ECF No. 21,

that recommended granting Plaintiff’s motion for default

judgment and awarding damages of:

           $3,619.73 in unpaid overtime wages under the NYLL;

           $442.33 in pre-judgment interest on the overtime
            damages for the period ending on July 24, 2020 (the
            date of the R&R), and daily interest in the amount of
            $0.89 per day from July 25, 2020 through the date
            judgment is entered;

           $3,619.73 in liquidated damages under the NYLL;

           $4,200 in statutory damages for the NYLL wage notice
            claim;

           $5,000 in statutory damages for the NYLL wage
            statement claim;

           $1,256.50 in attorneys’ fees;

           $618.00 in costs;

           Post-judgment interest at the rate set forth in
            28 U.S.C. § 1961; and

           An automatic 15% increase in the total amount of the
            NYLL judgment “if any amounts remain unpaid upon the
            expiration of ninety days following issuance of
            judgment, or ninety days after the expiration of the
            time to appeal and no appeal is then pending,
            whichever is later,” pursuant to N.Y.L.L. § 198(4).

            Judge Kuo reminded the parties that any objection to

the R&R was due within fourteen days of service.           ECF No. 21


                                     2
Case 1:19-cv-02923-EK-PK Document 23 Filed 09/30/20 Page 3 of 6 PageID #: 142



(citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)).

According to the certificate of service filed on the docket,

Plaintiff served the R&R on Defendants by first-class mail on

July 27, 2020.    ECF No. 22.

           In reviewing an R&R, a district court “may accept,

reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”          28 U.S.C.

§ 636(b)(1)(C).    The Court reviews for clear error a report and

recommendation to which no objection was made.          See, e.g.,

Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018)

(citing Fed. R. Civ. P. 72(b) advisory committee’s note to 1983

amendment).    No party has filed an objection and the time to do

so has passed.    Therefore, the Court has reviewed the well-

reasoned R&R for clear error and, finding none, adopts the R&R

in its entirety.

           Two points in the R&R merit a brief analysis here.

First, the Court agrees with Judge Kuo’s determination that

Parlatore and Ohrstom were properly served pursuant to N.Y.

C.P.L.R. § 308(2) (requiring a natural person to be served by

“delivering the summons . . . to a person of suitable age and

discretion at the actual place of business” and by mailing the

summons by first-class mail).       In reaching this conclusion, the

Court considered, as Judge Kuo did, that the process server

identified the person served (a co-worker) only by one name —

                                     3
Case 1:19-cv-02923-EK-PK Document 23 Filed 09/30/20 Page 4 of 6 PageID #: 143



“Mr. Alex a person of suitable age and discretion.”           ECF Nos. 7-

8.   This does not, however, prohibit a finding of proper service

under New York law.     See, e.g., Cach, LLC v. Ryan, 158 A.D.3d

1193, 1194–95 (N.Y. App. Div. 2018) (service was proper where

affidavit of service listed first name only); Monroe Cty. Dep't

of Human Servs.-CSEU v. Derrell M., 111 A.D.3d 1394, 974 (N.Y.

App. Div. 2013) (same); see also Luna v. Gon Way Constr., Inc.,

No. 16-CV-1411, 2017 WL 835321, at *3-4 (E.D.N.Y Feb. 14, 2017)

(service was proper under Section 308(2) where the affidavit

identified the person served as “Jane Doe,” a co-worker of

suitable age and discretion), R&R adopted, 2017 WL 835174

(E.D.N.Y. Mar. 2, 2017).

             Second, the Court also agrees with Judge Kuo’s finding

that defendant Astoria Provisions is an “employer” pursuant to

the FLSA’s “enterprise coverage” test.         See R&R at 7-8 (citing

29 U.S.C. § 203(s)(1)(A)(i)-(ii)) (requiring the enterprise to

be engaged in interstate commerce and to have sales at or over

$500,000).    Though Plaintiff’s allegation that Astoria

Provisions “had a gross annual volume of sales of not less than

$500,000,” Compl. ¶ 30, ECF No. 1, sounds like a mere recitation

of the statutory definition, see R&R at 8, it may be accepted as

true in the context of a default judgment pursuant to the cases

Judge Kuo cited.     Id. (citing Rodriguez v. Almighty Cleaning,

Inc., 784 F. Supp. 2d 114, 121 (E.D.N.Y. 2011); Jones v. E.

                                     4
Case 1:19-cv-02923-EK-PK Document 23 Filed 09/30/20 Page 5 of 6 PageID #: 144



Brooklyn Sec. Servs. Corp., No. 11-CV-1021, 2012 WL 909830, at

*2 (E.D.N.Y. Feb. 28, 2012), R&R adopted, 2012 WL 909825

(E.D.N.Y. Mar. 16, 2012)).

           The Court has reviewed the remainder of the well-

reasoned R&R and concluded that its recommendations are

supported by law and the facts alleged.

                                CONCLUSION

           Accordingly, the Court adopts Judge Kuo’s R&R in full.

Plaintiff’s motion for default judgment is granted and the Court

awards damages as follows: $3,619.73 in unpaid overtime wages

under the NYLL; $442.33 in pre-judgment interest for the period

ending on July 24, 2020 (the date of the R&R), and daily

interest in the amount of $0.89 per day from July 25, 2020

through the date judgment is entered; $3,619.73 in liquidated

damages under the NYLL; $4,200 in statutory damages for the NYLL

wage notice claim; $5,000 in statutory damages for the NYLL wage

statement claim; $1,256.50 in attorneys’ fees; $618.00 in costs;

post-judgment interest at the rate set forth in 28 U.S.C.

§ 1961; and an automatic 15% increase in the total amount of the

NYLL judgment “if any amounts remain unpaid upon the expiration

of ninety days following issuance of judgment, or ninety days

after the expiration of the time to appeal and no appeal is then

pending, whichever is later,” pursuant to N.Y.L.L. § 198(4).



                                     5
Case 1:19-cv-02923-EK-PK Document 23 Filed 09/30/20 Page 6 of 6 PageID #: 145



The Clerk of Court is directed to enter judgment and close this

case.



        SO ORDERED.


                                   _/s Eric Komitee____________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:      September 30, 2020
            Brooklyn, New York




                                     6
